DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

           Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Claims 1 and 8 lack written description because there is insufficient structure in the specification to support the specialized function of “a remote controller configured to set action of each louver upon operation of the indoor unit is provided, and when a minimum angle among louver angles settable by the remote controller is taken as a first angle and a maximum angle is taken as a second angle, louver angles of some of the multiple blow ports are, in heating 
Applicant' s specification describes that “a remote controller configured to set action of each louver upon operation of the indoor unit”, but does not provide an “algorithm” (step-by-step procedure for accomplishing a given result) to perform the function. The courts have held that claiming a processor/or controller to perform a specialized function without disclosing the internal structure of the processor/or controller in the form of an algorithm, results in claims that exhibit the ‘overbreadth inherent in open-ended functional claims’”. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement, see MPEP 2161.01 (I) A generic reference to hardware alone or hardware with “software” is not sufficient support for specialized functions. For the reasons stated above, absent an algorithm for performing the intermittent powering the claims lack written description.


Claim Objections
2.         Claims 2 and 9 are objected to because of the following informalities:  
In claim 2, line 3; the phrase “a suction port” should be changed to --the suction port-- for proper antecedent basis. 
In claim 9, line 3; the phrase “a suction port” should be changed to --the suction port-- for proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto et al. (U.S. PG Pub No.: 2012/0174608 A1), hereinafter referred to as Kumamoto et al. ‘608, in view of TSUTSUMI (U.S. PG Pub No.: 2019/0113250 A1), hereinafter referred to as TSUTSUMI ‘250.

Regarding claim 1, Kumamoto et al. ‘608 disclose an indoor unit (2) of an air conditioner (1), comprising: a suction port (23) {as shown in Fig. 1: ¶¶ [0143-0145]}; multiple blow ports (21(a-d)) provided to surround a periphery of the suction port {as shown in Fig. 1: ¶ [0145]}; and multiple louvers (22(a-d)) each provided at the blow ports and configured to adjust a blowing direction {as shown in Fig. 1: ¶¶ [0145-0146] and [0162]}, wherein each louver is, upon stop of the indoor unit, rotated in a direction of closing the blow port {as shown in Fig. 2A: ¶ [0147]},  a remote controller (5) configured to set action of each louver upon operation of the indoor unit is provided, and when a minimum angle (α) among louver angles settable by the remote controller is taken as a first angle and a maximum angle (β) is taken as a second angle {as shown in Fig. (2(a-b)): ¶¶ [0147], [0158] and [0162]}, louver angles of some of the multiple blow ports are, in heating operation, set to a third angle (β- α) greater than the fully-closed angle as the louver angle upon stop of the indoor unit and smaller than the first angle, and the louvers of the other blow ports are set to automatic swing {see ¶¶ [0011-0012], [0015], [0043], [0046], [0155-0156] and [0199-0201]}.  
However, Kumamoto et al. ‘608 fail to explicitly disclose the limitation of an angle of each louver rotated in the direction of closing the blow port upon stop of the indoor unit being a fully-closed angle.
TSUTSUMI ‘250: teaches: the concept of an angle (0°) of each louver rotated in the direction of closing the blow port upon stop of the indoor unit being a fully-closed angle {as shown in Fig. 3: ¶¶ [0034-0039].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Kumamoto et al. ‘608 in view of TSUTSUMI ‘250 to obtain the invention as specified in claim 1.

Regarding claim 2, the combination of Kumamoto et al. ‘608 and TSUTSUMI ‘250 disclose and teach the indoor unit of the air conditioner according to claim 1, Kumamoto et al. ‘608 disclose wherein the indoor unit (2) is a four-direction indoor unit configured such that blow ports (21(a-d) provided with louvers (22(a-d)) are provided at four spots around the suction port (23) {as shown in Fig. 1: ¶¶ [0026-0028] and [0145]}. 

 Regarding claim 3, the combination of Kumamoto et al. ‘608 and TSUTSUMI ‘250 disclose and teach the indoor unit of the air conditioner according to claim 1, Kumamoto et al. ‘608 as modified by TSUTSUMI ‘250 further discloses the limitations of wherein the louvers set to the third angle (30°) are controlled to the third angle after having been held at the fully-closed angle (0°) for predetermined time {as shown in Figs. 3, 8, 10 and 11: ¶¶ [0035-0039]}.  

Regarding claim 4, the combination of Kumamoto et al. ‘608 and TSUTSUMI ‘250 disclose and teach the indoor unit of the air conditioner according to claim 1, Kumamoto et al. ‘608 as modified by TSUTSUMI ‘250 further discloses the limitations of wherein when the fully-closed angle as the louver angle upon stop of the indoor unit is 0 degree, the first angle is set as necessary within a range of 27 to 30 degrees, and the second angle is set as necessary within a range of 60 to 70 degrees, and the third angle is further set as necessary within a range of 5 to 25 degrees {as shown in Fig. 3: ¶¶ [0039],  [0044] and [0054]}. 
 
Regarding claim 5, the combination of Kumamoto et al. ‘608 and TSUTSUMI ‘250 disclose and teach the indoor unit of the air conditioner according to claim 4, Kumamoto et al. ‘608 as modified by TSUTSUMI ‘250 further discloses the limitations of wherein the third angle is set as necessary within a range of 10 to 18 degrees {as shown in Fig. 3: ¶¶ [0026-0027], [0034-0036], [0039] and [0044]}.  

Regarding claim 6, the combination of Kumamoto et al. ‘608 and TSUTSUMI ‘250 disclose and teach the indoor unit of the air conditioner according to claim 1, Kumamoto et al. ‘608 disclose wherein upon start of the heating operation, the louvers of all of the blow ports are set to downward blowing, and after a lapse of predetermined time, the louver angles of some of the multiple blow ports are set to the third angle, and the louvers of the other blow ports are set to the automatic swing {see ¶¶ [0024], [0158], [0183] and [0200-0201]}.  

Regarding claim 7, the combination of Kumamoto et al. ‘608 and TSUTSUMI ‘250 disclose and teach the indoor unit of the air conditioner according to claim 1, Kumamoto et al. ‘608 disclose wherein the louvers set to the third angle are sequentially switched in every predetermined time {as shown in Fig. 15: ¶ [0201] and [0206-0212], wherein S12 (pattern 3) constitutes the louvers set to the third angle at predetermined time S7 (10 minutes)}.  

Regarding claim 8, Kumamoto et al. ‘608 disclose an indoor unit (2) of an air conditioner (1), comprising: a suction port (23) {as shown in Fig. 1: ¶¶ [0143-0145]}; multiple blow ports (21(a-d)) provided to surround a periphery of the suction port {as shown in Fig. 1: ¶ [0145]}; and multiple louvers (22(a-d)) each provided at the blow ports and configured to adjust a 33blowing direction {as shown in Fig. 1: ¶¶ [0145-0146] and [0162]}, wherein each louver is, upon stop of the indoor unit, rotated in a direction of closing the blow port {as shown in Fig. 2A: ¶ [0147]}, a remote controller (5) configured to set action of each louver upon operation of the indoor unit is provided, and when a minimum angle (α) among louver angles settable by the remote controller is taken as a first angle and a maximum angle (β) is taken as a second angle {as shown in Fig. (2(a-b)): ¶¶ [0147], [0158] and [0162]}, louver angles of some of the multiple blow ports are, in heating operation, set to a third angle (β- α) greater than the fully-closed angle as the louver angle upon stop of the indoor unit and smaller than the first angle, and the louvers of the other 
However, Kumamoto et al. ‘608 fail to explicitly disclose the limitation of an angle of each louver rotated in the direction of closing the blow port upon stop of the indoor unit being a fully-closed angle.
TSUTSUMI ‘250: teaches: the concept of an angle (0°) of each louver rotated in the direction of closing the blow port upon stop of the indoor unit being a fully-closed angle {as shown in Fig. 3: ¶¶ [0034-0039].
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kumamoto et al. ‘608 in view of TSUTSUMI ‘250 to include an angle of the each louver rotated in the direction of closing the blow port upon stop of the indoor unit being a fully-closed angle, in order to prevent the user from feeling uncomfortable {TSUTSUMI ‘250 - ¶ [0041]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Kumamoto et al. ‘608 in view of TSUTSUMI ‘250 to obtain the invention as specified in claim 8.

Regarding claim 9, the combination of Kumamoto et al. ‘608 and TSUTSUMI ‘250 disclose and teach the indoor unit of the air conditioner according to claim 8, wherein the indoor unit (2) is a four-direction indoor unit configured such that blow ports (21(a-d) provided with louvers (22(a-d)) are provided at four spots around the suction port (23) {as shown in Fig. 1: ¶¶ [0026-0028] and [0145]}, in start-up operation right after start of the heating operation, the louvers of some of the four blow ports are controlled to the third angle, and the louvers of the other blow ports are set to the downward blowing, and after a lapse of predetermined time, the louvers of some blow ports are set to the third angle, and the louvers of the other multiple blow ports perform automatic swing to perform agitation operation {see ¶¶ [0024], [0158], [0183] and [0200-0201]}.  

Regarding claim 10, the combination of Kumamoto et al. ‘608 and TSUTSUMI ‘250 disclose and teach the indoor unit of the air conditioner according to claim 8, wherein the louvers .

Conclusion
4.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180259217 A1 to KOJIMA; Nobuyuki et al.
US 20120220212 A1 to Tsuji; Kaichi.
US 20190186759 A1 to KOMATSU; Akira.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
02/17/2022